internal_revenue_service number release date index number --------------------------- ------------------------------------------------ ----------------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no --------------- telephone number --------------------- refer reply to cc ita b04 plr-125513-10 date december december legend taxpayer ----------------------------------------------- state ------------- asset purchase agreement ------------------------------------------------------- date ------------------------- date ---------------------- date ------------------- buyer --------------------------------------- dollar_figurek --------------- dollar_figurem ------------------ dollar_figuren ----------------- dollar_figurep ----------------- dollar_figureq ----------------- dollar_figurer ----------------- dollar_figures --------------- dollar_figuret ------------------ dollar_figureu ----------------- dollar_figurev --------------- dollar_figurew ----------------- dollar_figurex ----------------- dollar_figurey ----------------- dollar_figurez --------------- a ------ b ------ c ---------- d ---------- e -------- f ------- event ------------------------------------- period ----------------------- plr-125513-10 year ------- year ------- year ------- year ------- dear ------------ this is in reply to taxpayer’s request for a ruling requesting permission to use an alternative method of basis recovery under sec_15a_453-1 of the temporary regulations under the installment_sales revision act of to report payments from a contingent_payment_sale in accordance with sec_15a_453-1 taxpayer filed its ruling_request prior to the due_date including extensions of its year tax_return taxpayer is a closely-held state limited_liability_company with eleven individual shareholders that is taxed as an s_corporation for federal_income_tax purposes it uses an accrual_method of accounting and files its returns on a calendar_year basis on date taxpayer sold substantially_all of its operating_assets to an acquisition subsidiary of buyer pursuant to the asset purchase agreement under the terms of the asset purchase agreement buyer agreed to i pay taxpayer a fixed cash payment and three contingent payments and ii assume certain current liabilities of taxpayer under the asset purchase agreement the contingent payments are paid only if buyer achieves certain consolidated target earnings before interest taxes deprecation and amortization ebitda goals the targets for each earn-out payment are based on ebitda levels of dollar_figurep for year dollar_figureq for year and dollar_figurer for year ebitda target in any year that the ebitda target is met the consideration due to taxpayer in the following year is dollar_figures plus a of excess earnings excess earnings are defined as the amount of ebitda achieved by buyer in an applicable earn-out period in excess of the consolidated ebitda target if for any earn-out period buyer does not achieve the ebitda target then buyer does not pay any contingent payment the following year at closing the buyer paid taxpayer dollar_figuret and placed dollar_figureu in escrow subject_to substantial restrictions on taxpayer’s right to receive the funds until date the purchase_price was reduced by the proportional related_entity net debt and further reduced by dollar_figurev the excess of the working_capital target set in the asset purchase agreement over the actual working_capital target determined at closing the purchase_price was increased by dollar_figurek of liabilities that buyer assumed thus taxpayer represents that the total selling_price for federal_income_tax purposes was dollar_figurem which includes dollar_figuren of depreciation_recapture and dollar_figurex of accounts_receivable inventory and other working_capital items plr-125513-10 taxpayer represents that the total basis in the assets sold is dollar_figurew which includes dollar_figurex of basis in accounts_receivable inventory and other working_capital items therefore of the total basis in the assets sold only dollar_figurey is subject_to installment treatment under sec_453 of the internal_revenue_code accordingly using the normal basis rules in sec_15a c i dollar_figurez of basis is allocated to each of the four years in which payments may be received under the asset purchase agreement taxpayer’s business operations through the date of the asset sale were primarily in the oil_and_gas services industry taxpayer provided pipe coating fabrication and bending services to the oilfield industry since the time of the sale there was an event on date governmental actions related to the event have affected the principal market of the business that buyer purchased and thus decreased demand for that business’ products the event has also resulted in many of buyer’s customers delaying contracts as well as buyer reducing the workforce at the plants it purchased from taxpayer by b in year in addition demand for products of taxpayer’s former business has decreased due to increased competition as well as the decline in the price of crude_oil taxpayer has represented that the ebitda for year was below the ebitda target for year and thus no earn-out payment was paid in year due to the consequences described above from the event taxpayer anticipates a significant decline in revenues for year and year in addition for taxpayer to be entitled to a contingent payment for year and year ebitda would have to equal c and d of ebitda respectively for period thus taxpayer represents that buyer will not meet the earn- out targets for year or year based on the foregoing taxpayer asserts that the normal basis recovery rule_of sec_15a_453-1 would substantially and in an inappropriately defer recovery_of its basis on the sale of the assets ruling requested taxpayer requests a ruling allowing it to use an alternative method of basis recovery as provided under sec_15a_453-1 under its alternative method of basis recovery taxpayer proposes to allocate the same ratio of basis to each installment_payment as that installment_payment bears to the estimated amount of aggregate payments_to_be_received by taxpayer during the four years in which payments could be received because taxpayer does not anticipate receiving any contingent payments taxpayer would allocate e of basis to year and f of basis to year law and analysis sec_453 provides that except as otherwise provided income from an installment_sale is taken into account under the installment_method plr-125513-10 sec_453 defines installment_sale to mean a disposition of property where at least one payment is to be received after the end of the taxable_year in which the disposition occurs sec_453 defines installment_method as a method under which the income recognized for any taxable_year from a disposition of property is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a 453a-1 c i provides that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer’s basis inclusive of selling_expenses shall be allocated to the taxable years in which payments may be received under the agreement in equal annual increments sec_15a_453-1 generally provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer's basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the taxpayer in appropriate circumstances may plr-125513-10 rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred eg corporate stock has been sold for future payments contingent on profits and an inadequately insured major plant facility of the corporation has been destroyed taxpayer has shown that based on event and its consequences increased competition decreased demand as well as the decline in the price of crude_oil that taxpayer will not receive any earn-out payments in year or year conclusion based on the information provided and each representation made taxpayer’s proposed alternative method of basis recovery i represents a reasonable method of basis recovery and ii will result in basis recovery at a rate twice as fast as the rate which basis would be recovered using the normal basis recovery rules accordingly we conclude that taxpayer may use its proposed alternative method of basis recovery for the sale of assets under the asset purchase agreement which are subject_to installment treatment under sec_453 but only if taxpayer does not receive any contingent payments in year or year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-125513-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
